Birdsong, Judge.
Probation revocation. Affirmed in accordance with Court of Appeals Rule 36. Appellant’s counsel filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at the hearing was sufficient to authorize revocation of appellant’s probation. Jones v. State, 153 Ga. App. 411, 412 (265 SE2d 334).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.